Citation Nr: 1706563	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  15-42 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

Entitlement to an initial, compensable disability rating for degenerative changes of the right foot, prior to November 1, 2012.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, granted service connection for degenerative changes of the right foot, and assigned a noncompensable rating, effective February 28, 2011.  The Veteran filed a notice of disagreement (NOD) in August 2012. 

In an August 2013 rating decision, the RO assigned a higher, 20 percent rating for degenerative changes of the right foot, effective November 1, 2012. The Veteran submitted a second NOD in September 2013 in which he asserted that the 20 percent rating was warranted from February 28, 2011, the date of his initial claim for service connection, because he filed a timely NOD with the July 2012 rating decision.

In a December 2013 statement of the case (SOC), the RO characterized the claim adjudicated as one for an earlier effective date Veteran's claim as one of entitlement to an effective date prior to November 1, 2012, for the increased rating of 20 percent for degenerative changes of the right foot.  The Veteran filed a substantive appeal (via letter in lieu of VA Form 9, Appeal to Board of Veterans' Appeals) in January 2014.

Here, the Board has phrased the issue as entitlement to a compensable rating for degenerative changes of the right foot prior to November 1, 2012 because, in essence, the RO has granted a staged rating and part of the appeal has been satisfied by the award of a 20 percent rating from November 1, 2012.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal.  There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

As a final preliminary matter, the Board notes that, in the July 2012 rating decision, the AOJ also denied entitlement to total disability rating based on individual unemployability (TDIU); however, the Veteran did not initiate an appeal of that denial, and for reasons expressed below, the record does not raise the matter of the Veteran's entitlement to a TDIU due solely to the right foot disability under consideration.  Hence, no TDIU claim is currently before the Board.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From February 28, 2011 through October 31, 2012, the Veteran 's degenerative changes of the right foot resulted in some subjective complaints of pain and weakness, but were not shown to be productive of overall moderate foot impairment, and did not involve arthritis, with associated functional impairment, affecting two or more minor joint groups.

3.  The schedular criteria are adequate to rate the Veteran's degenerative changes of the right foot at all pertinent points prior to November 1, 2012, and no claim of unemployability due solely to the right foot disability has been raised .


CONCLUSION OF LAW

The criteria for an initial compensable, disability rating for service-connected degenerative changes of the right foot, for the period from February 28, 2011 to October 31, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Codes 5284-5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159 (b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the current claim on appeal, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim  for  service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006).  Moreover, neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and VA examination reports.  Also of record and considered in connection with the appeal are the written statements provided by the Veteran and his representative. The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, rating of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran filed an initial claim for service connection for right foot disability secondary to service-connected left ankle disability on February 28, 2011.  In a July 2012 rating decision, the AOJ granted service connection for degenerative changes of the right foot, and assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  Here, the hyphenated code indicates disability involving both foot injury (DC 5284) and resulting traumatic arthritis (DC 5010).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Under Diagnostic Code 5284, foot injuries are rated as 10 percent disabling when moderate, as 20 percent disabling when moderately severe, and as 30 percent disabling  when severe.  38 C.F.R. § 4.71a, DC 5284 (2016).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284 (2016).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in reaching a rating decision.  38 C.F.R. §§ 4.2, 4.6.

Disabilities rated under Diagnostic Code 5010 are, in turn, rated pursuant to the criteria of DC 5003.  Under DC 5003, arthritis that is established by X-ray will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate code, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2016).  In such cases, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Notably, there is no diagnostic code pursuant to which range of motion of the overall foot is evaluated, and the rating schedule does not include any specific provision providing for the assignment of compensable ratings for limitation of motion of individual digits (fingers or toes).  See 38 C.F.R. § 4.71a.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

On April 2011 VA examination, the Veteran reported that he developed insidious onset of right foot and heel pain approximately four years prior.  He sought treatment by a private provider and was told that his right foot and heel pain was due to his altered gait.  He had subsequently undergone three cortisone injections into the right foot, which significantly relieved his right foot and heel pain.  He reported intermittent right foot and heel pain with weightbearing activities such as standing and walking.  For example, he experienced foot pain after only 15 minutes of standing and walking, although it was also noted standing and walking tolerance were primarily limited by his left ankle condition, not his right foot condition.  He reported no associated weakness or fatigue of the right foot with weightbearing activities.  He reported no symptoms of pain, weakness or fatigue while at rest.  He took no medication for this condition other than the cortisone injections.  He intermittently used over-the-counter shoe inserts, which were not reported to be helpful.

On physical examination, there was no evidence of painful motion.  There was no evidence of edema, weakness, instability, or tenderness to palpation of the foot. There was no pain with passive or active manipulation of the foot.  There were no hammer toe deformities.  He had a normal arch.  There was a mild bunion at the first metatarsophalangeal joint which was nontender to palpation and did not interfere with range of motion.  Weightbearing was normal without excessive pronation and without arch collapse.  There were no calluses or areas of skin breakdown.  Shoe slightly increased lateral heel wear.  The Achilles tendon was nontender to palpation.  Alignment was neutral with weightbearing.  There was no tenderness to palpation over the metatarsals, metatarsophalangeal joints, great toe, Achilles tendon, longitudinal arch, or heel.  There was no pain with active or passive manipulation of the foot.  Range of motion of the forefoot and toes was normal and pain free.  After repeat testing times three against resistance, there was no change in active or passive range of motion and no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.  A November 2010 x-ray revealed  mild degenerative changes, first metatarsophalangeal joint.  The examiner diagnosed right foot degenerative joint disease and calcaneal spurs.

VA treatment records dated in February 2012 reflect that the Veteran presented twice with complaints of pain in the right foot.  During his second visit, a podiatrist assessed intractable plantar keratosis, right, sub-first metatarsal head.

Based on the foregoing, the Board finds that, prior to November 1, 2012, the evidence of record does not support assignment of a compensable rating.  

Prior to November 1, 2012, the evidence reflects that the Veteran's foot was manifested by pain.  During the April 2011 VA examination, he reported intermittent right foot and heel pain with weightbearing activities such as standing and walking, however, standing and walking tolerance were primarily limited by his left ankle condition, and not his right foot condition.  Moreover, the Veteran reported no associated weakness or fatigue of the right foot with weightbearing activities, nor did he report symptoms of pain, weakness or fatigue while at rest. The Veteran's reports were confirmed by the April 2011 physical examination, which revealed no painful motion, functional loss, or other foot abnormalities.   Collectively, this evidence indicates that the Veteran's disability is less than moderate in severity, pursuant to DC 5284.

Again, the term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo Achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, DC 5270, 5276, 5277, 5278. The record does not indicate that the Veteran's foot disability approximates such degree of severity for the time period in question.  No such comparable disability is shown in this case.  The Board also finds that even the minimum, compensable (10 percent) rating under DC 5003 is not warranted, as the Veteran was not shown to have x-ray evidence of arthritis of two or more minor joint groups in the right foot. In finding that the Veteran's disability does not warrant an compensable rating, the Board has considered DeLuca factors but finds that the evidence does not support a finding that the Veteran has functional limitations which would support a higher rating.  In this regard, the Board notes that pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Here, however, such complaints are not shown to have resulted in limitation of motion or other functional loss.  

The Board further notes that the Veteran's disability is not shown to involve any other factor(s) warranting evaluation under any potentially applicable diagnostic code.  The  medical evidence of record prior to November 1, 2012 is devoid of any findings of flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe or malunion or nonunion of the metatarsal bones, Morton's neuroma or other right foot deformity.  Thus, he is not entitled to a higher initial or separate rating under e DC 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283, respectively.  

With regard to extra-schedular consideration, the Board finds that at no point prior to November 1, 2012 was the disability under consideration shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veteran's claims,(Court), explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which this disability is rated, as the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to the service-connected disability at issue and there are no additional symptoms of this disability. 

In this regard, as described above, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service-connected right foot disability at issue.  The rating criteria under Diagnostic Code 5284 allow for the Veteran's left foot disability to be rated based on severity of symptoms. Any symptom which the Veteran could possibly have would be considered under the categories of moderate, moderately severe, or severe.  The Board has additionally considered various diagnostic codes applicable to the foot, as well as 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or malaligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above at all pertinent points.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where rating of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's right foot disability is appropriately rated as a single disability. As this matter does not involve rating of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, there is no specific evidence that, for the period in question, the Veteran's degenerative changes of the right foot, alone, rendered him unable to secure or follow a substantially gainful occupation; as there is no suggestion of actual or effective unemployment due solely to the service-connected degenerative changes of the right foot, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board concludes that a compensable rating for degenerative changes of the right foot prior to November 1, 2012, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a compensable rating for the right foot disability at any pertinent point prior to November 1, 2012, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for degenerative changes of the right foot, for the period  from February 28, 2011 through  October 31, 2012, is denied. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


